Case 3:20-cv-00769-TJC-MCR Document 12 Filed 09/23/20 Page 1 of 2 PageID 165




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

GENERAL DYNAMICS ELECTRIC BOAT
CORP.,

            Plaintiff,

v.                                               Case No. 3:20-cv-769-J-32MCR

MICKEY SKOBIC and JOANNE SKOBIC,

          Defendants.
________________________________/

                                     ORDER

      THIS CAUSE is before the Court on Defendants’ Unopposed Motion for

Pro Hac Vice Admission of Jennifer M. Verkamp (“Motion”) (Doc. 10). The

Motion does not comply with the Local Rules of this Court because it does not

include a memorandum of law, as required by Local Rule 3.01(a), and does not

state whether counsel has abused the privilege to appear specially Aby

appearances in separate cases to such a degree as to constitute the

maintenance of a regular practice of law in Florida@ and whether counsel is a

Amember in good standing of the bar of any District Court of the United States,@

as required by Local Rule 2.02(a).

      Accordingly, it is ORDERED:

      The Motion (Doc. 10) is DENIED without prejudice.
Case 3:20-cv-00769-TJC-MCR Document 12 Filed 09/23/20 Page 2 of 2 PageID 166




      DONE AND ORDERED at Jacksonville, Florida, on September 23, 2020.




Copies to:

Counsel of Record




                                     2
